                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

BOBBY KIMBLE,

                 Plaintiff,
                                                                   OPINION and ORDER
     v.
                                                                  Case No. 17-cv-689-wmc
DR. HOEM,

                 Defendant.
_

          Pro se plaintiff Bobby Kimble, a prisoner at the Wisconsin Secure Program Facility

(“WSPF”), is proceeding on an Eighth Amendment claim against defendant Dr. Hoem

related to her alleged failure timely to respond to Kimble’s complaints about his mental state.

Specifically, Kimble claims that Dr. Hoem was deliberately indifferent to his serious mental

health need because she failed to respond to his May 22, 2017 request for psychological

services until May 26, 2017. Dr. Hoem has filed a motion for summary judgment. (Dkt.

46.) A discussed below, the evidence of record does not support a finding that Hoem was

deliberately indifferent to Kimble’s request for mental health care. Therefore, I am entering

judgment in Dr. Hoem’s favor and closing this case.


                                       UNDISPUTED FACTS1

I.        Parties

          At all relevant times, plaintiff Bobby Kimble was incarcerated at the Wisconsin Secure

Program Facility (WSPF), where defendant Dr. Stacy Hoem, a licensed psychologist, worked

part time.      Dr. Hoem’s responsibilities included performing mental health screening;

conducting      brief   individual   counseling;   mental health     monitoring; providing crisis

intervention and prevention; and providing individual psychotherapy and psychological

1
  The following facts are material and undisputed, unless I note otherwise. I have drawn these facts
from defendant’s proposed findings of fact and plaintiff’s response, and the evidence cited in those
proposed facts, as necessary.
assessments to inmates needing mental health services. Dr. Hoem worked at WSPF 20 hours

per week, spread out over three business days.




II.    WSPF’s Handling of Physical and Mental Health Requests

       WSPF inmates seeking routine medical or mental health care are to submit a Health

Service Request (HSR) to the Health Services Unit (HSU), or a Psychological Service

Request (PSR) to the Psychological Services Unit (PSU). Prisoners who need immediate

physical or mental health care are instructed to contact security staff (the correctional

offices), who then reach out to the appropriate personnel to respond to the reported need. If

an immediate response is needed after hours and HSU and PSU staff are not on-site, then

WSPF has on-call providers available to address a prisoner’s immediate needs.

       Incoming HSRs and PSRs are routed to an HSU nurse who conducts an initial

processing. The screening nurse triages the requests, then re-routes them to the appropriate

department.    During triage, if the screening nurse is concerned that an inmate needs

immediate mental health attention, then the nurse is to directly contact PSU to expedite a

response. If no one is available in the PSU to respond to the screening nurse’s report of an

immediate mental health need, then the screening nurse is to contact a security supervisor

about the prisoner’s request. If, during triage, the HSU nurse does not identify an immediate

need for treatment, then the screening nurse simply routes the request to PSU for a response

in the ordinary course of business.

       When the PSU receives PSRs in the ordinary course of business, an office operations

associate reviews them. If he is not available, then another PSU staff member reviews the

incoming PSRs. Each PSR is assigned to a member of PSU and place in their mailbox. That

                                                 2
staff member then would determine the proper course of action, which could include

providing a prisoner with information, scheduling a PSU appointment for the prisoner, or

referring the prisoner to some other appropriate resource. When possible, a staff member

who has worked with a prisoner in the past will handle his subsequent PSRs. If a prisoner’s

“assigned” PSU clinician is not available to respond to a PSR, then the PSR is routed to

another available staff member. Kimble had an assigned PSU clinician–Ms. Lemieux–but in

May 2017, she was out on maternity leave.




III.   Kimble’s May 2017 Request for Mental Health Care

       In 2016, Kimble was transferred to WSPF after having violently attacked a staff

member at his previous institution. Apparently, Kimble went straight into Administrative

Confinement (AC), where he remained at all times relevant to this lawsuit. AC is a non-

punitive but highly restrictive status for prisoners whom WSPF’s security staff have deemed

inappropriate for placement in the general population, either because they pose a high risk of

violence, or because they pose a threat to institution security. Kimble had been placed in AC

because he violently attacked a staff member at a previous institution while in general

population.

       Prisoners in AC have may attempt to earn their way into WSPF’s general population

by participating in the High Risk Offender Program (“HROP”). The HROP is organized into

three phases – Red, Yellow and Green – that require the inmate to make progress in a number

of areas in order to proceed to the next phase. Restrictions lessen as an inmate progresses

through each phase.     A multi-disciplinary team makes recommendations about phase

placement, which then are approved or rejected by WSPF’s Security Director and Warden.

                                              3
       PSU staff are involved in HROP placement only to the extent that they may report to

the multi-disciplinary unit team any issues or concerns related to an inmate’s psychological

adjustment and participation in available programming. Kimble went through a review of his

placement on a monthly basis and was repeatedly unsuccessful in his efforts to move to the

Green phase.

       PSU staff share the responsibility of conducting rounds for inmates in WSPF’s

restrictive housing, includes inmates in AC. During rounds, PSU staff stop and check in with

each prisoner to ask if they have mental health concerns or need to speak with someone, and

to provide written materials for cognitive stimulation.

       As noted above, Kimble was not one of the patients on Dr. Hoem’s assigned case load

in May of 2017: he was assigned to Ms. Lemieux, who was out on maternity leave at that

time.2 Nevertheless, on May 12, 2017, Dr. Hoem visited Kimble as part of her rounds on his

unit in AC. The parties dispute whether Dr. Hoem and Kimble actually interacted at that

time: Kimble claims that he was asleep and that no one spoke with him, while Dr. Hoem

claims that Kimble was awake, she spoke to him, and he did not report any mental health

problems. She noted her version of events in her rounds record. (Ex. 1000 (dkt. 49-1) at 2.)

       On Monday, May 22, 2017, Kimble submitted a PSR, writing:

               Dr. Hoem, the reason I write you is due to A.C. getting to me.
               There are times when Inmates yell like animals. For weeks on
               end out of their cells & the loudness echo[e]s off the walls
               constantly. There has also been observation Inmates placed next
               to me & those guys act deranged. I have been back here in
               HROP for 10 months with zero conduct, have been on Yellow

2
   Kimble points out that on May 8, 2017 he had filed a PSR asking to be placed on Dr. Hoem’s “long
list.” and she responded “Done. I will see you as quickly as I can.” Dkt. 49-1 at 6. This is true, but
irrelevant: it appears that Dr. Hoem was agreeing to put Kimble on her patient wait list and would
become his primary provider as soon as she could. This has nothing to do with Dr. Hoem’s four-day
delay responding to Kimble’s May 22, 2017 PSR directed to Dr. Hoem.

                                                   4
               Phase since 09/26/16 & am seeing all Inmates move through
               HROP.     So as you may imagine I’m confused & the
               environment is getting to me.

(Id. at 7.) This PSR was received in the PSU by a part-time office operations associate,

Theron Gage. Gage triaged the request; he did not find language indicating that Kimble’s

PSR needed an immediate response.        Therefore, Gage delegated the PSR to Hoem for

response.

       However, Dr. Hoem was not scheduled to work at WSPF on May 22 or May 23,

2017, and on May 24, 2017 she was participating in an all-day training program at Mendota

Mental Health Institute. As a result, Dr. Hoem was not back at WSPF until Thursday, May

25, 2017.

       On May 24, the day before Dr. Hoem returned, psychological associate Mink saw

Kimble while performing rounds in Kimble’s unit. Kimble claims that he spoke with Mink

about mental health issues, and Mink told him he should talk to Dr. Hoem, and that she

would give Dr. Hoem the message that he wanted to see her. However, according to Mink,

Kimble did not report any problems, and her written notes of their interaction show that

Mink circled the option on the rounds form “No mental health concerns noted or reported.”

(Id. at 3.)   Mink did not give any message to Dr. Hoem from Kimble when Dr. Hoem

returned to work.

       When Dr. Hoem returned to WSPF on May 25, 2017, she reviewed Kimble’s May 22

PSR and decided that she did not need to see him or take further action that day. Instead,

Dr. Hoem responded in writing the next day, May 26, that Kimble was scheduled to be seen.

(Dkt. 49-1 at 7). In her affidavit, Dr. Hoem provides this explanation:




                                              5
                23. While Kimble did say that the A.C. environment was
                getting to him, the examples he provided referred exclusively to
                external factors (excessively loud with undesirable neighbors).
                He also expressed frustration and confusion about having been
                on yellow phase for 10 months, with no disciplinary issues, while
                other inmates moved through the program.

                24. I have no ability to influence the physical environment in
                which Kimble finds himself, that is the responsibility of the
                security staff and supervisors on his unit.

                25. I do not make cell assignments and cannot ensure Kimble
                has better neighbors.

                26. I do not make recommendations or determinations about
                phase placement in the HROP.

                27. Kimble did not complain of internal or other mental health
                issues in his May 22, 2017, PSR: emotional suffering, sleep
                disorders, memory problems, depression, stress, anxiety, mental
                anguish or emotional pain and suffering.

                28. I was aware at the time I reviewed this PSR that Ms. Mink
                had completed rounds in my absence on Kimble’s range because
                we were the only two clinicians available to complete rounds.
                When I returned on Thursday, Ms. Mink did not report to me
                that Kimble had expressed any concerns the day before.

(Dkt. 49 at 6.)

        Dr. Hoem further stated that she was aware that Kimble was unhappy in the HROP

program and frequently complained about it. Accordingly, Dr. Hoem’s professional opinion

was that Kimble’s May 22, 2017 PSR was another instance in which Kimble was complaining

about his HROP placement. Dr. Hoem concluded:

                30. Because (a) the focus of Kimble’s May 22 PSR was on his
                surroundings and not specific mental health concerns, (b) he
                had the opportunity to speak with PSU staff after writing that
                PSR, and (c) based on my previous experience with Kimble, I
                appropriately scheduled [Kimble] to see PSU.

(Id. at 7, ¶ 30.)


                                               6
       While the rounds record from May 30, 2017, show that Mink met with Kimble and

reported no mental health concerns, Kimble again claims that no one saw him. However,

Kimble agrees that he had an appointment with Lemieux in PSU on June 9, 2017.

       On June 24, 2017, Kimble sent a PSR to the attention of Lemieux stating he would

like to be put on the clinical monitoring list. On June 26, 2017, Lemieux responded that “you

were not taken off of clinical monitoring. Do you want to be seen for an appointment?”

(Dkt. 49-1 at 9.) On June 27, 2017, Kimble responded “Yes, please put me on for an

appointment to be seen. I’m having problems, restless & can’t sleep, overwhelmed.” Kimble

also reported that he was not getting his Haldol and asked Lemieux to check into this. (Id. at

10.)




                                           OPINION

       The Eighth Amendment requires prison officials to protect prisoners from substantial

risks of serious harm. The Court of Appeals for the Seventh Circuit has held that “prolonged

confinement in administrative segregation may constitute a violation of the Eighth

Amendment … depending on the duration and nature of the segregation and whether there

were feasible alternatives to that confinement.” Rice ex rel. Rice v. Correctional Med. Servs., 675

F.3d 650, 669 (7th Cir. 2012). Such risks include the possibility that prisoners will suffer a

mental health breakdown, engage in self-harm or commit suicide. Cavalieri v. Shepard, 321

F.3d 616, 620 (7th Cir. 2003). Two elements are required to establish an Eighth Amendment

violation: (1) the conditions are sufficiently serious to create a substantial risk of serious

harm, and (2) the defendants have acted with deliberate indifference to that risk of harm.

Farmer v. Brennan, 511 U.S. 825, 836 (1994).


                                                7
       A care provider in a correctional institution is deliberately indifferent only if she

knows of and disregards an excessive risk to inmate safety. This state of mind element is

measured subjectively. When a prison medical professional is accused of providing

inadequate treatment, evidence of medical negligence is not enough to prove deliberate

indifference.   So, without more, a mistake in professional judgment cannot be deliberate

indifference. Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th Cir. 2016).

Further,

                By definition, a treatment decision that’s based on professional
                judgment cannot evince deliberate indifference because
                professional judgment implies a choice of what the defendant
                believed to be the best course of treatment. A doctor who claims
                to have exercised professional judgment is effectively asserting
                that [she] lacked a sufficiently culpable mental state, and if no
                reasonable jury could discredit that claim, the doctor is entitled
                to summary judgment.

Zay v. Sood, 836 F.3d 800, 805 (7th Cir. 2016). To the same effect,

                To prove deliberate indifference, mere negligence is not enough.
                A plaintiff must provide evidence that an official actually knew of
                and disregarded a substantial risk of harm. The linchpin is a
                lack of professional judgment. A medical professional is entitled
                to deference in treatment decisions unless no minimally
                competent professional would have so responded under those
                circumstances. A prison medical professional faces liability only
                if [her] course of treatment is such a substantial departure from
                accepted professional judgment, practice, or standards as to
                demonstrate that the person responsible actually did not base
                the decision on such judgment.

Campbell v. Kallas, ___ F.3d ___, 2019 WL 3886912 at *7 (7th Cir. Aug. 19, 2019) (emphasis

in original, citations omitted).

       In this case, Kimble complained in his May 22, 2017 PSR that the constant, echoing

din and the deranged inmates next to him were “getting to him,” and his failure to advance



                                                8
out of AC for ten months left him “confused.” Kimble’s report was just barely enough to

persuade this court to grant leave to proceed (see dkt. 21 at 10), and for summary judgment

purposes, I will find that it suffices to meet the first element of an Eighth Amendment

violation. But there is no evidence that Dr. Hoem was deliberately indifferent to Kimble’s

request.

       The only inference that reasonably can be drawn from the evidence of record is that

Dr. Hoem had a legitimate basis to believe that Kimble’s mental health needs were being met

when she responded to his PSR. First, Kimble’s May 22 PSR had been triaged by another

PSU staff member, who had not flagged it as needing immediate attention. Second, another

PSU employee – Mink – had reported in the rounds log that she had interacted with Kimble

on May 24, 2019, he had accepted a therapeutic puzzle, and no mental health concerns were

noted or reported. Kimble now disputes this, but Dr. Hoem could not have known this. She

had no reason not to accept as true Mink’s written report of her interaction with Kimble, and

Mink never passed along any other message from Kimble.

       Third, as Dr. Hoem explains in her affidavit, there was nothing in Kimble’s May 22

PSR that flagged a need for immediate treatment. His expressed concerns all were external

environmental and programming issues, over which Dr. Hoem had no control; Kimble’s only

reported symptom was that this all was “getting to him.” In light of this, Dr. Hoem’s May26,

2017 response – that Kimble was scheduled to be seen in the PSU – cannot reasonably be

viewed as deliberate indifference. Fourth, it is now clear that Dr. Hoem did not delay four

days in responding to Kimble’s PSU. She addressed it the day after she returned from three

days out of office. For the reasons already noted, there was no reason for her to have handled

it more quickly.


                                              9
       By way of comparison, in Kimble’s June 28, 2017 PSR to Lemieux, he reported

specific, internal mental health issues:         “having problems, restless & can’t sleep,

overwhelming.”    This PSR also was triaged as not urgent, and Lemieux responded that she

was scheduling a PSU appointment for Kimble in the future.         This is exactly the same

response that Dr. Hoem provided to Kimble on May 26, 2017, one work day after she first

saw Kimble’s PSR.

       In sum, Dr. Hoem exercised her professional judgment in a logical fashion, taking into

account all of the information available to her at that time. There is no indication that she

disregarded a substantial risk that Kimble would suffer a mental breakdown or attempt self-

harm or suicide. Therefore, I am granting Dr. Hoem’s motion for summary judgment. Since

I find in her favor on the merits, I need not resolve her alternative argument that she is

entitled to qualified immunity.


                                          ORDER
       IT IS ORDERED that:

       1)Defendant Stacy Hoem’s motion for summary judgment (dkt. 46) is
       GRANTED.

       2)The clerk of court is directed to enter judgment in defendants’ favor and
       close this case.


       Entered this 26th day of August, 2019.

                                                     BY THE COURT:
                                                     /s/
                                                     STEPHEN L. CROCKER
                                                     Magistrate Judge




                                                10
